     Case 2:16-cr-00414-GW Document 201 Filed 05/22/19 Page 1 of 7 Page ID #:1069



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division

4    ROBERT ZINK
     Acting Chief, Fraud Section
5    NIALL M. O’DONNELL (D.C. Bar No. 991519)
     Assistant Chief
6    Telephone: (202) 257-3295
     E-mail: niall.odonnell@usdoj.gov
7    EMILY Z. CULBERTSON (Cal. Bar No. 282560)
     Trial Attorney
8    Telephone: (202) 230-0673
     E-mail: emily.culbertson@usdoj.gov
9    Fraud Section, Criminal Division
     United States Department of Justice
10   4811 Airport Plaza Drive, 5th floor
     Long Beach, California 90812
11   Facsimile: (562) 982-1799

12   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
13
                             UNITED STATES DISTRICT COURT
14
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,                No. CR 16-0414-GW
16
                 Plaintiff,                   GOVERNMENT’S MOTION IN LIMINE TO
17                                            EXCLUDE EVIDENCE OF THE STATE OF
                        v.                    DEFENDANT’S MARRIAGE
18
     GRACE HONG,                              TRIAL DATE:       May 21, 2019
19        aka “Mi Kyung Hong,”                TIME:             8:30 a.m.
          aka “Caris Mi Kyung,”               PLACE:            Ctrm. 9D
20
                 Defendant.
21

22        The United States hereby submits this Motion to Exclude Evidence
23   of the State of Defendant’s Marriage.        This Motion is based on the
24   attached memorandum of points and authorities, the case files and
25   records in this matter, and any evidence and argument as this Court
26   may entertain on this matter.
27

28
     Case 2:16-cr-00414-GW Document 201 Filed 05/22/19 Page 2 of 7 Page ID #:1070



1     Dated: May 22, 2019                   Respectfully submitted,
2                                           NICOLA T. HANNA
                                            United States Attorney
3
                                            LAWRENCE S. MIDDLETON
4                                           Assistant United States Attorney
                                            Chief, Criminal Division
5
                                            /s/
6                                           NIALL M. O’DONNELL
                                            Assistant Chief
7                                           EMILY Z. CULBERTSON
                                            Trial Attorney
8                                           Fraud Section, Criminal Division
                                            U.S. Department of Justice
9
                                            Attorneys for Plaintiff
10                                          UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
     Case 2:16-cr-00414-GW Document 201 Filed 05/22/19 Page 3 of 7 Page ID #:1071



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     INTRODUCTION
3           In opening statement, counsel for Defendant Grace Hong proffered

4    that Defendant suffered physical and emotional abuse at the hands of

5    her husband, Simon Hong.      Defendant has made no pre-trial prima facie

6    showing of abuse in this case.       Evidence of Defendant’s unhappy or

7    abusive marriage does not constitute valid evidence of duress and

8    should be excluded because it does not negate any element of the

9    offense, is insufficient to support an affirmative defense, is aimed

10   solely at eliciting sympathy for Defendant and inviting jury

11   nullification, and is irrelevant. 1

12   III. ARGUMENT
13          A.   Evidence as to the State of Defendant’s Marriage Does Not
                 Constitute Valid Evidence of Duress.
14
            It appears that Defendant seeks to introduce evidence, via her
15
     own testimony, that she suffered abuse at the hands of her husband,
16
     Simon Hong, whom she claims was an alcoholic and physically and
17
     mentally abusive.     Any such evidence – even if true – fails to meet
18
     the requirements for the affirmative defense of duress.           “A defendant
19
     must establish three elements in order to present [a duress] defense:
20
     (1) an immediate threat of death or serious bodily injury, (2) a
21
     well-grounded fear that the threat will be carried out, and (3) lack
22
     of a reasonable opportunity to escape the threatened harm.”            United
23
     States v. Vasquez-Landavar, 527 F.3d 798, 802 (9th Cir. 2008).
24
     Accordingly, any such evidence should be excluded.
25
            First, the Ninth Circuit has consistently held that the
26
     admissibility of duress evidence is an issue that must be decided
27

28
     1   Counsel for Defendant has confirmed they oppose the instant motion.
     Case 2:16-cr-00414-GW Document 201 Filed 05/22/19 Page 4 of 7 Page ID #:1072



1    pre-trial.    See, e.g., id. (“We have long held that a defendant is

2    not entitled to present a duress defense to the jury unless the

3    defendant has made a prima facie showing of duress in a pre-trial

4    offer of proof.    Absent such a prima facie case, evidence of duress

5    is not relevant.”) (internal citations omitted); United States v.

6    Ibarra-Pino, 657 F.3d 1000, 1004 (9th Cir. 2008) (“In the absence of

7    a prima facie showing of duress, evidence of duress is irrelevant and

8    may be excluded, and a jury instruction is not appropriate.”)            Duress

9    is an affirmative defense for which Defendant bears the burden of

10   proof.   Dixon v. United States, 548 U.S. 1, 6-7 (2006).          Because

11   Defendant has failed to make the required pre-trial prima facie

12   showing of duress in a pre-trial offer of proof, any such evidence of

13   duress is irrelevant and should therefore be excluded.

14        Second, the evidence Defendant appears to seek to introduce

15   would not constitute valid evidence of duress.          A proper duress

16   argument requires that Defendant admit the elements of the crime, but

17   then claim she was forced to commit the crime; that is, duress is an

18   affirmative defense providing a legal excuse for commission of the

19   crime.   Dixon, 548 U.S. at 6-7.      Rather than admit that she committed

20   the crimes charged and offer a legal excuse for committing those

21   crimes, Defendant has denied any guilt for the crimes charged.            In

22   opening statement, counsel for Defendant stated that any fraud was

23   not committed by Defendant, but by her husband and Roderick

24   Concepcion:

25

26

27

28

                                           2
     Case 2:16-cr-00414-GW Document 201 Filed 05/22/19 Page 5 of 7 Page ID #:1073



1           On May 28, 2009, a man named Simon Hong together with a man
            named [Roderick] Concepcion opened a bank account at Wilshire
2           State Bank. That date almost exactly 10 years ago marked
            the very beginning of the efforts of these two men, Simon
3
            Hong and [Roderick] Concepcion, to defraud and scam our
4           nation’s complicated Medicare system. Mr. O’Donnell just
            told you that what those two men did was a crime, and he is
5           right. It was.

6    Ex. A (Tr. at 241.) (emphasis added).        In failing to admit the
7    elements of the crimes, Defendant fails to assert a valid duress
8    defense.
9           Third, evidence of duress is irrelevant to the elements of the
10   offense.    The Ninth Circuit has consistently held that when a
11   defendant’s evidence is insufficient to warrant a duress jury
12   instruction, as Defendant seems to concede may be the case here,
13   “evidence of duress is not relevant.”        Vasquez-Landavar, 527 F.3d at
14   802.    Moreover, the Supreme Court has specifically held that “the
15   defense of duress does not negate a defendant’s criminal state of
16   mind when the applicable offense requires a defendant to have acted
17   knowingly or willfully; instead, it allows the defendant to ‘avoid
18   liability . . . because coercive conditions or necessity negates a
19   conclusion of guilt even though the necessary mens rea was
20   present.’ ” Dixon, 548 U.S. at 7 (quoting United States v. Bailey,
21   444 U.S. 394, 402 (1980)).
22          B.   Evidence of Defendant’s Unhappy or Abusive Marriage Is
                 Aimed at Jury Nullification and Should be Excluded
23
            Evidence that defendant was in an unhappy or abusive marriage
24
     during the fraud scheme is aimed solely to elicit sympathy for
25
     Defendant, invites jury nullification, and should be excluded under
26
     Rule 403.    The state of defendant’s marriage as represented by the
27
     Defendant – even if true – is irrelevant to the issues in this case,
28

                                           3
     Case 2:16-cr-00414-GW Document 201 Filed 05/22/19 Page 6 of 7 Page ID #:1074



1    while at the same time being highly inflammatory and unfairly

2    prejudicial.    Moreover, the prejudicial impact of any such evidence

3    substantially outweighs any theoretical probative value, and should

4    be excluded under Rule 403.      See United States v. Lloyd, 807 F.3d

5    1128, 1163 (9th Cir. 2015) (finding that it is within the district

6    court’s discretion to exclude testimony about the birth of

7    defendant’s daughter which defendant offered to prove his mens rea);

8    United States v. Copeland, 291 F. App’x 94, 97 (9th Cir. 2008)

9    (affirming district court’s exclusion of the specifics of defendant’s

10   childhood trauma as irrelevant).          “The additional probative value of

11   knowing the [details of defendant’s marriage is] minimal and [does]

12   not substantially outweigh the possible prejudice to the government

13   of jury nullification based on sympathy.”         Copeland, 291 Fed. App’x

14   at 97.

15        Any evidence about defendant’s purportedly unhappy or abusive

16   marriage is irrelevant to the elements of the offenses charged and

17   aimed solely to elicit sympathy for Defendant and invite jury

18   nullification, or a not-guilty verdict notwithstanding proof beyond a

19   reasonable doubt that defendant is guilty.         Such evidence has no

20   probative value and should be excluded.         See United States v. Powell,

21   955 F.2d 1206, 1212-13 (9th Cir. 1991) (holding that the defendant

22   has no right to instruct the jury to nullify itself); United States

23   v. Simpson, 460 F.2d 515, 519 (9th Cir. 1972) (finding trial court

24   did not err in refusing to instruct jury to nullify itself).            Jurors

25   must “not substitute their own sense of justice for their duty to

26   find facts pursuant to the law.”          United States v. Lynch, 903 F.3d

27   1061, 1079 (9th Cir. 2018) (affirming J. Wu jury nullification

28   caution).   Because jury nullification is “a violation of a juror’s

                                           4
     Case 2:16-cr-00414-GW Document 201 Filed 05/22/19 Page 7 of 7 Page ID #:1075



1    sworn duty to follow the law as instructed by the court,” to that

2    end, “trial courts have the duty to forestall or prevent such

3    conduct,” including “by firm instruction or admonition.”           Id.

4    (quoting Merced v. McGrath, 426 F.3d 1076, 1079–80 (9th Cir. 2005))

5    (internal quotation marks and citation omitted).

6    III. CONCLUSION
7         For the foregoing reasons, the United States respectfully

8    requests that the Court exclude evidence of the state of Defendant’s

9    marriage.

10    Dated: May 22, 2019               Respectfully submitted,

11                                      NICOLA T. HANNA
                                        United States Attorney
12
                                        LAWRENCE S. MIDDLETON
13
                                        Assistant United States Attorney
14                                      Chief, Criminal Division

15                                      /s/
                                        NIALL M. O’DONNELL
16                                      Assistant Chief
                                        EMILY Z. CULBERTSON
17
                                        Trial Attorney
18                                      Fraud Section, Criminal Division
                                        United States Department of Justice
19
                                        Attorneys for Plaintiff
20                                      UNITED STATES OF AMERICA
21

22

23

24

25

26

27

28

                                           5
